Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed on 10/23/2020.  Claims 1-20 are pending in this application.
Drawings
The drawings received on 10/23/2020 have been accepted by the examiner.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 10/23/2020.  The information disclosed therein was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,818,349. Although the : 
Claims 1-20 are obvious over claims 1-20 of US. Patent Number 10,818,349 (hereinafter ‘349) since a method comprising:
combining the resistance level and the waveform type to recognize a plurality of data bits stored in the memory cell, wherein the data bits stored in the memory cell comprises N+1 data bits, N is a positive integer equal to or larger than two, 
wherein N data bits of the N+1 data bits are recognized according to the resistance level detected while applying the read voltage at the first read voltage level without applying the read voltage at the second read voltage level, 
wherein one data bit, other than the N data bits, of the N+1 data bits is recognized according to the waveform type while applying the read voltage at the second read voltage level without applying the read voltage at the first read voltage level, cited in claim 1 of ‘349 are species of 
“a method comprising:
recognizing a plurality of data bits stored in the memory cell, wherein the plurality of data bits stored in the memory cell comprise a first data bit and at least one second data bit,
wherein the first data bit is recognized according to the waveform type and is irrelevant with the resistance level, and 
the at least one second data bit is recognized according to the resistance level and is irrelevant with the waveform type..” cited in claim 1 of the instant application. For instance, claims 1-20 of the present application include all elements and limitations which encompasses with claims 1-20 of the ‘349.  However, the difference is not seen 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825